              Case 2:20-mj-00253-EJY Document 2 Filed 05/18/20 Page 1 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Assistant United States Attorney
4    Nevada State Bar #13977
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
6    Allison.Reese@usdoj.gov
     Representing the United States of America
7
                               UNITED STATES DISTRICT COURT
8                                   DISTRICT OF NEVADA
                                           -oOo-
9
     IN THE MATTER OF THE APPLICATION Magistrate No. 2:20-mj-00253-EJY
10   OF THE UNITED STATES OF AMERICA
     FOR A SEARCH AND SEIZURE         GOVERNMENT’S MOTION TO
11   WARRANT FOR THE PREMISES         UNSEAL CASE
     KNOWN AS:
12
     CELLULAR TELEPHONE NO.
13   (412) 773-3837

14   SERVICED BY AT&T SERVICES, INC.,
     LOCATED AT
15
     1600 WILLIAMS ST, COLUMBIA, S.C.
16   29201 (AT&T)

17   IN THE MATTER OF THE APPLICATION Magistrate No. 2:20-mj-00254-EJY
     OF THE UNITED STATES OF AMERICA
18   FOR A SEARCH AND SEIZURE
                                      GOVERNMENT’S MOTION TO
     WARRANT FOR THE PREMISES
                                      UNSEAL CASE
19   KNOWN AS:

20   CELLULAR TELEPHONE NO.
     (412) 980-2113
21
     SERVICED BY AT&T SERVICES, INC.,
22   LOCATED AT

23   1600 WILLIAMS ST, COLUMBIA, S.C.
     29201 (AT&T)
24   


                                                 1
               Case 2:20-mj-00253-EJY Document 2 Filed 05/18/20 Page 2 of 3



1    &(57,),&$7,217KLV0RWLRQLVWLPHO\ILOHG

2           &20(612:WKH8QLWHG6WDWHVRI$PHULFDE\DQGWKURXJKLWVDWWRUQH\V1,&+2/$6

3    $ 7587$1,&+8QLWHG6WDWHV$WWRUQH\DQG$OOLVRQ5HHVH$VVLVWDQW8QLWHG6WDWHV$WWRUQH\

4    DQGUHVSHFWIXOO\PRYHVWKLV&RXUWIRUDQ2UGHUWR816($/WKHLQVWDQWFDVHV6SHFLILFDOO\WKH

5    XQGHUVLJQHGUHTXHVWVWRXQVHDOWKH6HDUFK:DUUDQWVILOHGXQGHUWKHLQVWDQWFDVHVDQGDOOUHODWHG

6    GRFXPHQWVLQDQWLFLSDWLRQRISURGXFLQJWKHVDPHDVGLVFRYHU\LQ&DVH1RPM%1:

7
            DATED this 15th day of May, 2020.
8
                                                         Respectfully submitted,
9                                                        NICHOLAS A. TRUTANICH
                                                         United States Attorney
10                                                                         Digitally signed by
                                                             ALLISON       ALLISON REESE
                                                                           Date: 2020.05.15
11                                                           REESE         12:31:03 -07'00'

                                                         ALLISON REESE
12                                                       Assistant United States Attorney

13

14

15

16

17

18

19

20

21

22

23

24


                                                         2
                                           
               Case 2:20-mj-00253-EJY Document 2 Filed 05/18/20 Page 3 of 3



1                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
2
     IN THE MATTER OF THE APPLICATION Magistrate No. 2:20-mj-00253-EJY
3    OF THE UNITED STATES OF AMERICA
     FOR A SEARCH AND SEIZURE         ORDER TO UNSEAL
4    WARRANT FOR THE PREMISES
     KNOWN AS:
5
     CELLULAR TELEPHONE NO.
6    (412) 773-3837
7    SERVICED BY AT&T SERVICES, INC.,
     LOCATED AT
8
     1600 WILLIAMS ST, COLUMBIA, S.C.
9    29201 (AT&T)
10
     IN THE MATTER OF THE APPLICATION Magistrate No. 2:20-mj-00254-EJY
     OF THE UNITED STATES OF AMERICA
11
     FOR A SEARCH AND SEIZURE
                                      ORDER TO UNSEAL
     WARRANT FOR THE PREMISES
12
     KNOWN AS:
13
     CELLULAR TELEPHONE NO.
     (412) 980-2113
14
     SERVICED BY AT&T SERVICES, INC.,
15
     LOCATED AT
16
     1600 WILLIAMS ST, COLUMBIA, S.C.
     29201 (AT&T)
17
            %DVHGRQWKH0RWLRQRIWKH*RYHUQPHQWDQGJRRGFDXVHDSSHDULQJWKHUHIRUH,7,6+(5(%<
18
     25'(5('WKDWWKHLQVWDQWFDVHVVKDOOEHXQVHDOHG
19
            DATED this 18th day of May, 2020.
20

21

22                                             HONORABLE ELAYNA YOUCHAH
                                               UNITED STATES MAGISTRATE JUDGE
23

24


                                                         3
